ORDER
PREMISES CONSIDERED,
IT IS ORDERED that Alfred C. Williams be allowed to surrender his license to practice law in Louisiana, pursuant to Article XV, Section 11, of the Articles of Incorporation of the Louisiana State Bar Association and that same be cancelled and revoked and that the name of Alfred C. Williams be stricken from the rolls of attorneys authorized to practice law in Louisiana, thus being disbarred on his own consent. Costs of these proceedings are assessed against Alfred C. Williams.